Title: Patrick Gibson to Thomas Jefferson, 17 May 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 17th May 1813—
          I wrote you on the 28th of last month, inclosing a deed of Sale for Mazzeis property, and also a
			 note for your signature to renew the one in bank due 25/28th Inst and
			 on the 4th Inst I inform’d you that I had sold 221 bls: of your flour at 6$ Srfine—not having had the pleasure of hearing from you in reply, I am
			 induced to believe you must have set out for Bedford, before these letters reach’d Monticello and as it is probable you may not
			 return so as to forward the note in time for renewal, I send you one here inclosed, which I hope will be received in course—Flour dull—at 5½$With great respect I
			 amYour obt Servt
           Patrick
            Gibson
         